Christian, J.,
dissenting:
In this case the agent of Latham-Bradshaw Company claim Harriss, Magill & Company’s agent in the parol negotiations for carriage of the cotton to Bremen on the Skinner assured him that the steamer was a first class insurance risk, but this warranty was not included in the subsequent written contract for freight room or the bill of lading. The majority of the court affirm the judgment in this ease for reasons set forth in their opinion rendered today in the case of Harriss, Magill & Company, Inc. v. John H. Rodgers & Company, post, p. 815, 129 S. E. 513.
The evidence and rulings of the court in the instant case was different from that case, in that a parol warranty was admitted on the trial to contradict, vary and add to, the written contract and bills of lading, and upon this illegal evidence the verdict of the jury and judgment of the court alone is based.
I must dissent from this decision and cite as my reasons therefor my dissenting opinion in the case of Harris, Magill & Company, Inc. v. John H. Rodgers &Company, handed down today, which demonstrates that the parol evidence rule is still the settled law in Virginia.